Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 19, 2019.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	A preliminary amendment was done to claims 1 – 13 and new claims 14 – 20 on 02/19/2019. 
5	An amendment was done to the Abstract on 02/19/2019.
6.	An amendment was done to the specification on 02/19/2019.
7.	The drawings filed on 02/19/2019 are accepted by the Examiner.
8.	 Current claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
9.	The IDS document filed on 02/19/2019 is acknowledged.

Priority
10.	Priority documents referring to a PCT application document PCT/CN2017/115245 with filing date 12/08/2017, which refers to a prior Chinese application CN-2016111985735 filed on 12/22/2016. Certified copies for both were filed to the office on 02/19/2019.

Claim Interpretation under 112(f)
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function 
2.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
3.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a comparing unit, a band limiting unit, an amplifier unit, an array unit, a physical quantity detection unit, a charge transfer unit, charge-voltage conversion unit and a photoelectric conversion unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In regards to claims 9 – 13 of the instant application based on the claim interpretation under 35 U.S.C. 112(f), the limitations are: fingerprint obtaining module; key generating module; an encrypting module; a saving module; a first obtaining unit; a second obtaining unit; a decrypting unit; a displaying unit; a determining unit; a starting unit; an encrypting unit
As for that matter, most of these elements are seen in Fig 2 for the structure corresponding to an encrypted photographing system and these elements are identified as it follows:

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
12.	Claims 1 – 20 are allowed.
13.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
	An unlocking method of biometric identification and a terminal device (Yu – US 11,182,588 B2) are provided, wherein the biometric identification apparatus includes a fingerprint receiving module, configured to sense approaching of a finger to generate a triggering instruction and collect a fingerprint pattern of a user based on the triggering 
	Even though the prior/related art teaches some features of the current invention such as an unlocking method of biometric identification and a terminal device, wherein the biometric identification apparatus includes a fingerprint receiving module, configured to sense approaching of a finger to generate a triggering instruction and collect a fingerprint pattern of a user based on the triggering instruction; and a pulse receiving 
encrypted using biometric information of an intended receiver of the document, comprising: an imaging device configured to capture an image of at least a portion of a visual representation of the document; a biometric detection device configured to detect 
	Regarding Claim 1, Yu combined with Braams, Lee and Warrier fails to explicitly disclose “An encrypted photographing method based on fingerprint recognition, the method comprising: detecting an instruction for triggering an encrypted photographing mode; in response to the detecting the instruction for triggering the encrypted photographing mode, obtaining a current fingerprint; determining whether the current fingerprint conforms to a preset fingerprint database; in response to the determining that the current fingerprint conforms to the preset fingerprint database, starting the encrypted photographing mode and setting the current fingerprint to be an unlocking fingerprint; in response to detecting a photographing instruction, generating an original photo and generating a key pair based on the unlocking fingerprint, wherein the key pair comprises an encryption key and a decryption key; encrypting the original photo according to the encryption key to generate an encrypted photo;  Page 4National stage of PCT/CN201 7/115245 Preliminary Amendmentgenerating a corresponding system directory according to the decryption key, and saving the encrypted photo to the system directory; when receiving an instruction to view the encrypted photo, obtaining a corresponding decryption key according to the system directory where  the encrypted photo is saved; using the decryption key to decrypt the encrypted photo; and providing a viewing permission for the encrypted photo and displaying the original photo”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.
	In regards to claims 2, 3, 14, 17 and 20: claims 2, 3, 14, 17 and 20 depend directly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior/related art of record. On the other hand, claims 2, 3, 14, 17 and 20 add new limitations to claim 1 that are not taught by the prior/related art of record either. Therefore, claims 2, 3, 14, 17 and 20 are allowable for the same reasons as claim 1.
	Regarding Claim 4, Yu combined with Braams, Lee and Warrier fails to explicitly disclose “An encrypted photographing method based on fingerprint recognition, the method comprising: detecting starting an encrypted photographing mode; in response to the detecting starting the encrypted photographing mode, obtaining an unlocking fingerprint for starting the encrypted photographing mode; in response to detecting a photographing instruction, generating an original photo and generating a key pair based on the unlocking fingerprint, wherein the key pair comprises an encryption key and a decryption key; encrypting the original photo according to the encryption key to generate an encrypted photo; generating a corresponding system directory according to the decryption key, and saving the encrypted photo to the system directory”. Therefore, as discussed above, claim 4 is allowable over the prior/related art of record.
	In regards to claims 5 – 8, 15 and 18: claims 5 – 8, 15 and 18 depend directly or indirectly to claim 4 and they require all the limitations of claim 4, which are not taught by 
	Regarding Claim 9, Yu combined with Braams, Lee and Warrier fails to explicitly disclose “An encrypted photographing system based on fingerprint recognition, the system comprising: a fingerprint obtaining module including at least one processing chip configured to, when detecting starting an encrypted photographing mode, obtain. Therefore, as discussed above, claim 9 is allowable over the prior/related art of record.
In regards to claims 10 – 13, 16 and 19: claims 10 – 13, 16 and 19 depend directly or indirectly to claim 9 and they require all the limitations of claim 9, which are not taught by the prior/related art of record. On the other hand, claims 10 – 13, 16 and 19 add new limitations to claim 9 that are not taught by the prior/related art of record either. Therefore, claims 10 – 13, 16 and 19 are allowable for the same reasons as claim 9.


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. H. Braams, US 2011/0314304 A1 – it teaches a mass storage device for storing data comprising: a communication interface for communicating with a connected host computer; a mass-memory storage component for storing data; a secure key storage component adapted to securely store at least one master secret; and an encryption-decryption component different from the secure key storage component and connected to the secure key storage component and the mass-memory storage component; the encryption-decryption component adapted to encrypt data received from the host computer using an encryption algorithm and at least one encryption key and to write the encrypted data into the mass-memory storage component; the encryption-decryption component further adapted to decrypt encrypted data stored in the mass-memory storage component for returning said data to the host computer in response to a read data command from the host computer and whereby said decrypting uses a decryption algorithm and at least one decryption key the security of which is protected using a master secret securely stored in the secure key storage component.

3. M. Shahbaz, US 2020/0370851 A1 – it teaches a smart triggering device configured with a firearm, the smart triggering device comprising: (a) a biometric recognition surface configured with a trigger of the firearm, wherein the biometric recognition surface receives a biometric input from a user; (b) an electronic unit including: (i) a data memory chip connected with the biometric recognition surface via a high gauge wire, wherein the data memory chip stores record of the user; (ii) a biometric recognition chip connected with the data memory chip via the high gauge wire, wherein the biometric recognition chip is capable of matching the biometric input with the record of the user; (iii) a battery connected with each of the data memory chip and the biometric recognition chip via the high gauge wire, wherein the battery provides voltage to the smart triggering device; and 
4. S. Lee et al., US 2014/0359758 A1 – it teaches a portable storage device using fingerprint recognition, the device comprising: a fingerprint sensor for receiving fingerprint information; a fingerprint data repository for storing authentication fingerprint information; a fingerprint data processing unit for outputting a fingerprint matching signal when the fingerprint information received from the fingerprint sensor matches the authentication fingerprint information of the fingerprint data repository; a communication control unit for controlling communication with a user terminal; a firmware repository for storing firmware needed for driving the portable storage device and a management program including a read-only conversion program; a data repository for storing data; a data processing unit for retrieving a data requested by the user terminal from the data repository, converting the retrieved data into a read-only data, and transmitting the read-only data to the user terminal under the control of the communication control unit, if the fingerprint matching signal is received from the fingerprint data processing unit; and a function button for providing a firmware repository area to the user terminal in a form of CD-ROM and allowing the management program in the firmware repository area to be used when user 
5. S. Warrier, US 2016/0103984 A1 – it teaches a decryption device for decrypting a document encrypted using biometric information of an intended receiver of the document, comprising: an imaging device configured to capture an image of at least a portion of a visual representation of the document; a biometric detection device configured to detect biometric information of a user; a processor configured to decrypt at least the portion of the visual representation of the document using the captured image and the detected biometric information; and a display device configured to display at least the portion of the visual representation of the document decrypted by the processor.
6. T. Chao, US 2019/0347395 A1 – it teaches a storage device, comprising: program data stored in the storage device, wherein the program data is configured to be executed to perform operations comprising: acquiring fingerprints of two fingers of a user in advance, by fingerprint recognition buttons on both sides of a mobile terminal, and generating a verification data template of the two fingerprints according to a preset algorithm; when the mobile terminal operates fingerprint recognition and receives an instruction of a fingerprint verification operation, acquiring fingerprints of two fingers of a user, and generating a data template according to the preset algorithm; matching the data template with the verification data template, and when the matching is successful, prompting information that the fingerprint verification operation is passed and executing the corresponding 
7. Y. Yu, US 11,182,588 B2 – it teaches a biometric identification apparatus, comprising: a fingerprint receiving module, comprising a fingerprint capacitor chip and being configured to perform operations of: sensing approaching of a finger of a user, wherein capacitance of at least a partial region of the fingerprint capacitor chip varies in response to the approaching of the finger, and variation in the capacitance serves as a triggering instruction; receiving the variation in the capacitance of various regions of the fingerprint capacitor chip based on the triggering instruction; calculating a fingerprint pattern of the user based on the variation in the capacitance of various regions of the fingerprint capacitor chip; and a pulse receiving module, comprising an infrared light emitting diode and an optical identification module, wherein the infrared light emitting diode is configured to emit a first light wave to the finger of the user based on the triggering instruction, and the first light wave comprises a first set of light waves in various frequencies; and the optical identification module is configured to receive a second light wave, calculate pulse information of the user based on the second light wave, receive a third light wave and calculate a temperature of the finger, wherein the second light wave is generated by the finger reflecting the first light wave, the second light wave comprises a second set of light waves corresponding to the first set of light waves, the third light wave is spontaneously generated by the finger and comprises a third set of light waves, and a frequency of each light wave of the third set of light waves is different from the various frequencies of the first set of light waves. It also teaches an unlocking method of biometric identification for a terminal device. 

9. Y. Han et al., US 10,152,625 B2 – it teaches an electronic device comprising: a fingerprint sensor; and a processor configured: to detect a touch input on the fingerprint sensor while generating a content, and to encrypt at least some area of the content in response to the touch input, wherein, when the processor detects the touch input on the fingerprint sensor, the processor is further configured to encrypt the content which is being generated from a time of detecting the touch input and, wherein the processor is further configured: to determine whether the touch input on the fingerprint sensor is detected, and, when the touch input on the fingerprint sensor is detected, to end the encryption of the content at the time of detecting the touch input.

Contact
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/MARLY S CAMARGO/Primary Examiner , Art Unit 2697